Citation Nr: 0418841	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection to the veteran 
for multiple sclerosis (MS).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's diagnosed 
MS was incurred in or aggravated by service, nor was MS 
manifested during the seven years immediately following the 
veteran's separation from active service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
veteran's active military service, nor may multiple sclerosis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for 
diagnosis of or treatment for multiple sclerosis.  His 
neurologic system was normal as noted on an entrance 
examination in November 1974, and on a separation examination 
in June 1975.

In a January 1977 treatment record, a physician stated that 
the veteran "was told by E.R., M.D. - has M/S and possibly 
diabetes."

In a June 1993 treatment record, P.S., M.D., stated that her 
impression was that she was looking for a systemic cause such 
as a vasculitis or MS.  She referred the veteran for a 
cystometrogram.  If there was evidence of upper motor neuron 
disease such as a spastic bladder, she would consider a 
diagnosis of MS.

An August 1993 magnetic resonance imaging (MRI) report gives 
an impression of findings that would support a clinical 
diagnosis of MS, but it was noted that the findings were non-
specific and could indicate the presence of another 
demyelinating process or microvascular ischemic process.

In a November 1993 written statement, the veteran was 
described as having an MRI scan showing demyelinated areas 
compatible or almost compatible with MS.  A diagnosis of MS 
was not made at that time, although it was a potential 
diagnosis.

In a March 1994 written statement, the veteran was referred 
for a second opinion regarding a possible MS diagnosis.  The 
veteran described no symptoms of MS.  Specifically, he had no 
complaints of monocular visual loss, diplopia, numbness, 
weakness, gait disturbance, or urinary frequency.  As part of 
his diagnostic impression, R.L.S., M.D., indicated that the 
veteran did not give a clinical history consistent with MS.  
Therefore, his MRI scan findings and cerebrospinal fluid were 
deemed to be irrelevant, based upon the doctor's awareness 
that there is a population who have abnormal studies but 
never develop the disease.

In March 1995, the veteran underwent VA examination.  He had 
been hospitalized for the previous month for a neurologic 
disorder.  The veteran's problems appeared to have had onset 
in 1992.  It was noted that the veteran had undergone a 
previous consultation with Dr. S., who doubted that he had 
MS.  The veteran complained of leg and ankle swelling, pain 
in his legs, and pain that seemed to emanate from his low 
back and radiate to his legs.  His legs were quite weak and 
painful, and he required a wheelchair.  The examiner opined 
that the veteran might eventually be diagnosed with MS, but 
gave no such diagnosis at that time.

In a February 1995 hospitalization report, the veteran 
indicated that he saw R.S., M.D., in February 1994 and was 
told that he did not have MS.  He also indicated that he had 
been 100 percent healthy prior to October 1992.

A March 1995 report shows the veteran was hospitalized for a 
neurological condition for 29 days.  The neurology 
consultation report indicated that there was no evidence of 
MS.

In an August 1995 written statement, B.P.V., M.D. stated that 
the veteran had a probable diagnosis of MS.

A September 1995 report shows the veteran was hospitalized 
for spinal cord disease protocol for evaluation.  He stated 
that he was recently diagnosed with MS through an MRI scan.  
The veteran was virtually wheelchair bound.

A November 1995 MRI report showed multiple foci of increased 
T2 and proton density signals in the centrum semiovale 
bilaterally, left frontal white matter, left frontal parietal 
white matter, bilateral occipital radiation, left greater 
than right, right temporal lobe and in the pons, noted to be 
consistent with MS.

A December 1995 Social Security Administration (SSA) 
disability determination found that the veteran had MS and 
that this disability began in January 1995.

A December 1995 treatment report showed a diagnosis of MS.

March and September 1997 VA hospitalization reports indicates 
the veteran was admitted for steroid therapy and discharged 
with a diagnosis of a longstanding history of MS.

An August 1999 MRI report showed multiple white matter 
plaque-like areas of increased T2 signal bilaterally in the 
periventricular distribution, highly suggestive of the 
veteran's MS.

December 1995 to November 2003 VA hospitalization and 
outpatient treatment reports show the veteran continued to be 
diagnosed with and receive treatment for MS.  A particular 
September 2000 treatment record indicates that the veteran 
was first diagnosed with MS in 1995.

In January 2003, a VA examiner reviewed the veteran's claims 
folder and evaluated it for multiple sclerosis, in order to 
determine whether it is at least as likely as not that 
symptoms of the veteran's MS manifested during service or 
during the seven years immediately thereafter.  The examiner 
indicated that the veteran's medical records were thoroughly 
reviewed.  He noted a January 1976 entry, barely readable on 
VA paper, reporting that the veteran may have or had MS.  
However, under further investigation, the examiner found 
that, throughout the 1980s and 1990s, various neurologists 
had stated that the veteran did not have MS.  It was noted 
that the veteran currently had trouble walking, and spent 
about 90 percent of his time in a wheelchair.  He was on 
medication for depression, MS, and relief of inflammation and 
pain.  After review of the veteran's X-rays and clinical 
notes, the examiner stated the opinion that the veteran did 
not have MS until the early 1990s, at which time the 
definitive diagnosis was made.  The reviewer further noted 
that, while there was one entry in 1976 or 1977 which 
indicated that the veteran was told he had MS, there were 
multiple other entries, including those from neurologists, 
stating that he did not have MS at that time.  The examiner 
stated that it was not at least as likely as not that the 
veteran's MS had manifested in service or to an identifiable 
degree within seven years of the veteran's discharge from 
service.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In a March 2001 letter, the Board informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed statement of the case 
(SOC) issued in December 1999 and supplemental statements of 
the case (SSOCs) issued in June 2000 and May 2003, during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim for 
service connection.  We, therefore, believe that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that 
the SSOC issued by the RO clarified what evidence would be 
required to establish service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the May 2003 SSOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim for service connection has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service connection for Multiple Sclerosis

The law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from date of termination of such service (or an organic 
neurological disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service), such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8018 
(2003), a minimum rating of 30 percent is assignable for 
diagnosed multiple sclerosis.

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine whether service connection can be 
established on a direct basis.  See, e.g., Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

Here, the veteran claims that service connection for MS is 
warranted.  He and his representative assert that the 
disorder was manifested to a compensable degree within seven 
years after separation from service.

The veteran's DD Form 214 indicates that he served from 
December 1974 to July 1975.  Therefore, his MS would have to 
have been manifested to a compensable degree by July 1982.  
While the veteran contends that a January 1977 treatment 
record shows a diagnosis of MS, the Board finds the report 
from the January 2003 VA examination most persuasive.  That 
examiner at that time considered the veteran's contention 
that he was diagnosed with MS in 1977, and reviewed all of 
the veteran's other medical evidence.  In view of the entire 
record before us, the January 1977 record, which states that 
the veteran was told he had MS, is evidence that is too 
speculative for the Board to rely upon in our decision.  More 
determinative is the report from the January 2003 examiner, 
who reviewed and evaluated all of the veteran's medical 
evidence and history, including the January 1977 treatment 
record, and determined that the veteran's MS did not manifest 
to a compensable degree within seven years of his discharge 
from service.

Furthermore, the Board has reviewed the evidence of record 
and determined that service connection for multiple sclerosis 
on a direct basis is not warranted.  The veteran's service 
medical records are negative for any complaints or findings 
indicative of multiple sclerosis.  There is also no diagnosis 
of MS until 1995.  Furthermore, no medical evidence or 
opinion of record provides a link between the veteran's 
service and his diagnosed MS.  Based on the foregoing, it 
cannot be said that multiple sclerosis was present in active 
service or caused by active military service.

The Board recognizes that the veteran believes that his MS is 
causally related to his service, or was manifested to a 
compensable degree within seven years of separation from 
service, and should, therefore, be service connected.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the onset of 
a disability.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the 
medical evidence of record demonstrates that the veteran had 
no diagnosis of MS until 1995, twenty years after separation 
from service.  Furthermore, there is no medical opinion that 
the veteran's MS is related to his active military service.

As the evidence preponderates against the claim for service 
connection for the veteran's multiple sclerosis, the benefit-
of-the-doubt doctrine is inapplicable, and this claim for 
service connection for multiple sclerosis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for multiple sclerosis is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



